Citation Nr: 0508240	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-21 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1. Entitlement to service connection for a skin disease, 
claimed as chloracne due to exposure to herbicides.

2.  Entitlement to an increased evaluation, in excess of 30 
percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a April 2002 decision by the Department of 
Veterans Affairs Regional Office in Buffalo, New York (RO), 
which, in pertinent part, granted service connection for PTSD 
and assigned an initial rating of 30 percent with an 
effective date of May 3, 1999.  The veteran expressed 
disagreement with the level of his initial rating and his 
claim for a higher rating is now before the Board. 

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a skin disorder due to exposure to herbicides, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD is manifested by occupational and social impairment 
due to depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.



CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA requires that VA notify a 
claimant and any representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran, and which 
part, if any, VA will attempt to obtain on his behalf.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Notably, however, at a July 2004 hearing 
before the Board the veteran waived any VA error in failing 
to issue a notice until after the adverse rating decision in 
question.  

Pelegrini further held that any VCAA notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issue of service connection for PTSD was 
received in May 1999.  The RO notified the veteran of 
information and evidence needed to substantiate his claim in 
January and May 2001, prior to the initial decision.  The 
April 2002 rating decision granted service connection for 
PTSD, and was only unfavorable as regards the level of the 
initial rating.  Information regarding the specific evidence 
required to substantiate a claim for an increased rating for 
PTSD was provided to the veteran at the earliest opportunity, 
in the Statement of the Case (SOC) issued immediately after 
receipt of his notice of disagreement (NOD). 

Moreover, although the claim now at issue concerns whether 
the veteran is entitled to a higher initial rating for this 
condition (as opposed to service connection since that has 
been granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The RO also informed the veteran of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would try and obtain on his behalf.  The RO informed him that 
VA would make reasonable efforts to obtain the evidence he 
identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and VA medical 
records and provided him a VA psychiatric examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and he did so at a December 2004 
videoconference hearing before the undersigned.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Factual Background

The veteran submitted a claim for service connection for PTSD 
in May 1999.  Records from the Auburn, New York Vet Center, 
dated in February 2000 show the veteran reporting 
difficulties with anger and relationship problems stemming 
from PTSD symptoms.  

An August 2000 statement from a friend of the veteran's, who 
had a master's degree in psychology and worked at an 
elementary school, stated that she was familiar with the 
symptoms of PTSD in children, adolescents and young adults.  
In her opinion, the veteran suffered from PTSD. 

VA outpatient treatment records indicate that the veteran 
began regular treatment at a VA mental health clinic in June 
2000.  He described his sleep as poor, and his temper as 
explosive.  He lived with his mother.  He recounted the 
problems with his two failed marriages and other 
relationships, including his two children.  In July 2000, he 
complained of startle response, would awaken at night with 
feelings or fear and anxiety.  He was a loner, although he 
spent much of his time at the American Legion or a local 
tavern.  He rarely interacted with anyone.  

In late July 2000, the veteran was interviewed by a VA mental 
health clinic psychiatrist.  He reported that he had 
completed college, had worked 18 years as a state trooper, 
retiring because of a physical impairment.  He had been 
married twice, and had two children, one was a teenager, the 
other in his 20's.  The veteran described his mood as 
changeable.  He had no homicidal or suicidal ideation.  
Energy was good, sleep was restless.  He drank several beers 
a day.  On mental status examination, his affect was normal.  
Thought processes were logical and coherent.  Insight and 
judgment were intact.  His Global Assessment of Functioning 
(GAF) scale score was 55.  

A July 2000 VA mental heath clinic note was to the effect 
that the veteran rejected the idea of an alcohol treatment 
program.  In August 2000, he indicated that anger management 
remained a challenge.  The veteran continued to be seen at 
the clinic, and in November 2000, he reported that family 
estrangement was easing.  He was assisting his ex-wife in her 
work at a rape crisis center.  In January 2001, he reported 
that anger management issues still bothered him.

The report of a VA examination, conducted in January 2002, 
shows the veteran complaining of nightmares, flashbacks, and 
anger management problems.  He was not taking any 
psychotropic medications.  He had a history of alcohol abuse.  
His appearance, attitude and behaviors were within normal 
limits.  His hygiene, grooming and eye contact were good.  
His speech was somewhat loud and pressured; thought processes 
were rational, coherent and goal directed; affect was 
constricted but appropriate.  The examiner noted that the 
veteran's physical impairment affected his employability.  
However, was that not the case, he opined that the PTSD would 
result in no more than mild to moderate disruptions in work-
related duties.  The diagnosis was chronic, moderate, PTSD.  
Global Assessment of Functioning (GAF) was estimated as 60.

VA outpatient treatment records, dated in May 2003, show the 
veteran evaluated with clear signs of PTSD, but with a 
history of relative functionality for most of his life.  He 
reported nightmares, flashbacks, and reported that his is 
"skittish".  He also had multiple N/V signs but did not 
feel he was depressed.  He denied suicidal or homicidal 
ideation and audio or visual hallucinations.  It was reported 
that he would consider medications, but denied them at that 
time.  Diagnosis was PTSD and major depressive disorder.  The 
GAF score was 39.  Records from September 2003 show the 
veteran had discontinued medication.  He reported that was 
doing better overall, but that it was his difficult time of 
the year.  The GAF score was noted to be 48.  Records dated 
in February 2004 show the veteran reporting that he was 
saddened by the death of a friend, but that he was beginning 
to accept her untimely death.  It was noted that he was 
managing his PTSD symptoms and physical pain.  He was to 
continue to have individual therapy every four months.  

A June 2004 statement from the veteran's former spouse 
addresses other issues, but also averred that the veteran's 
PTSD had affected the entire family.

The veteran presented testimony at a videoconference hearing 
in December 2004.  He stated that he had a very restless 
sleep pattern, waking up with night sweats and nightmares.  
At times he was unable to sleep after waking and instead left 
the house to take a drive.  He described irritability, noting 
that he had recently lost his temper over a minor 
disagreement with his 86 year old mother.  In social 
situations he was uncomfortable and left unless he knew the 
people he was around and what was going on.  He reported 
exaggerated startle response triggered by unexpected noises.  
He was not currently employed, but that he worked for many 
years as a New York State Police officer.  He was retired, by 
reason of physical disability, from that occupation.  He was 
divorced, and felt that his symptoms of PTSD, primarily anger 
and irritability, caused significant difficulty in his 
personal life and relationships with others.  He was seeing a 
counselor every couple of months for PTSD, but was not on any 
medication.  He has never been hospitalized for PTSD.  He 
lived with his mother.  An ordinary day involved going to the 
American Legion in the morning for coffee, followed by 
showing, shaving and getting something to eat at home.  
Afterwards he returned to the Legion to have a couple beers, 
then he returned home and read for a while before going out 
in the evening.  He took his mother to her doctor 
appointments, but he does not go shopping with her.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation is at issue, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

PTSD is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A rating of 50 percent is assigned for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The veteran's mental disorder affects his abilities to 
function both industrially and socially, with such 
deficiencies as sleep disturbances, flashbacks, nightmares, 
hypervigilance, social isolation, irritability, and impaired 
anger management.  The clinical picture and symptomatology 
are not greater than that contemplated by the current 30 
percent evaluation.  As for the potential for a yet higher 
rating, we note the medical evidence shows that the veteran 
was assigned, on VA examination in 2002, a GAF score of 60.  
More recently, he experienced a low score of 39 in May 2003, 
but that score had increased to 48 in September 2003, and he 
was no longer taking any medications.  The totality of the 
evidence reflects no more than moderate symptoms, warranting 
no more than a 30 percent rating under the applicable 
criteria.  The evidence does not demonstrate that the 
service-connected PTSD is by itself productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.

While the veteran may suffer from some level of social 
impairment, in that he has had difficulties with 
relationships, the evidence does not show that he has 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, his relationship with his 
family appeared to be improving through the course of 
treatment.  Likewise, the evidence does not show symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood to the extent contemplated by the 50 
percent rating.  

The evidence shows the veteran is living with his mother and 
has an active social life, by his account visiting the 
American Legion twice a day.  Recent treatment reports 
indicate that he is not taking any medication, and his 
treatment regime consists of visits every four months.  As 
for industrial impairment, the records indicate that the 
veteran was retired on disability due to an injury to 
ligaments in his hand.  He did not indicate that his PTSD 
symptoms had led to significant difficulties in his work 
prior to his retirement.  

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 50 percent under Diagnostic Code 
9411, and his overall symptomatology does not resemble that 
which would warrant an evaluation greater than 30 percent 
under the pertinent diagnostic code.


ORDER

Entitlement to an increased evaluation for PTSD is denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

An August 2004 rating action determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a skin disorder due to 
exposure to herbicides.  The veteran, through his 
representative, filed a timely notice of disagreement (NOD).  
Included with the NOD was additional evidence that must be 
reviewed by the RO.  However, ith the filing of the NOD comes 
the right of the veteran to receive a statement of the case.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to review the evidence 
submitted with the NOD, and any other 
evidence associated with any temporary 
file since the receipt of the NOD.  Any 
actions required by the RO following a 
review of that evidence are to be 
completed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


